September 15, 2011 BNY MELLON FUNDS TRUST BNY Mellon Balanced Fund Supplement to Prospectus dated December 31, 2010 The following information supplements and supersedes any contrary information contained in the sections of the fund’s prospectus entitled “Fund Summary – BNY Mellon Balanced Fund – Fees and Expenses,” “– Principal Investment Strategy,” “– Principal Risks,” “– Performance” and “– Portfolio Management,” and “Fund Details – BNY Mellon Balanced Fund,” “– Investment Risks and Other Potential Risks” and “– Management”: On September 15, 2011 (the “Effective Date”), BNY Mellon Balanced Fund’s name was changed to “BNY Mellon Asset Allocation Fund” and BNY Mellon Fund Advisers, a division of The Dreyfus Corporation, the fund’s investment adviser, began implementing changes to the fund’s investment strategy as described below. The fund’s investment objective – to seek long-term growth of principal in conjunction with current income – did not change; however, the underlying funds and the asset classes in which the fund is permitted to invest, directly and/or through investment in the underlying funds, was expanded to include the underlying funds and asset classes described below. The fund’s portfolio managers will seek to implement the changes to the fund’s investment strategy in an orderly manner, taking into consideration such factors as market conditions, portfolio transaction costs and the potential tax impact to fund shareholders. One or more of these factors could delay the full implementation of the changes to the fund’s investment strategy for a period of approximately six months from the Effective Date. ***** The fund may invest in both individual securities and other investment companies, including other BNY Mellon funds, funds in the Dreyfus Family of Funds and unaffiliated open-end funds, closed-end funds and exchange-traded funds (referred to below as the “underlying funds”), which in turn may invest directly in the asset classes described below. To pursue its goal, the fund currently intends to allocate its assets, directly and/or through investment in the underlying funds, to gain investment exposure to the following asset classes: • Large Cap Equities • Small Cap and Mid Cap Equities • Developed International and Global Equities • Emerging Markets Equities • Investment Grade Bonds • High Yield Bonds • Emerging Markets Debt • Diversifying Strategies • Money Market Instruments The fund’s investment adviser allocates the fund’s investments (directly and/or through investment in the underlying funds) among these asset classes using fundamental and quantitative analysis, and its outlook for the economy and financial markets. The underlying funds are selected by the fund’s investment adviser based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. The fund may change the underlying funds – whether affiliated or unaffiliated – from time to time without notice to fund shareholders. The fund may invest directly in the equity securities of companies with total market capitalizations of $5 billion or more and in fixed-income securities rated investment grade (i.e., Baa/BBB or higher) or, if unrated, deemed to be of comparable quality by the investment adviser, at the time of purchase. The fund is not required to maintain exposure to any particular asset class and the investment adviser determines whether to invest in a particular asset class and whether to invest directly in securities or through an underlying fund, and sets the target allocations. The asset classes and the fund’s initial targets and ranges (expressed as a percentage of the fund’s investable assets) for allocating its assets among the asset classes, and the affiliated underlying funds selected by the investment adviser as fund investment options as of the date of this prospectus were as follows: Asset Class Initial Target Range Large Cap Equities Direct Investments BNY Mellon Focused Equity Opportunities Fund BNY Mellon U.S. Core Equity 130/30 Fund Dreyfus U.S. Equity Fund 26% 20% to 40% Small Cap and Mid Cap Equities BNY Mellon Mid Cap Stock Fund BNY Mellon Small/Mid Cap Fund BNY Mellon Small Cap Stock Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus Select Managers Small Cap Growth Fund 11% 5% to 20% Developed International and Global Equities BNY Mellon International Fund Dreyfus/Newton International Equity Fund Global Stock Fund (Dreyfus) Dreyfus Global Real Estate Securities Fund 11% 5% to 20% Emerging Markets Equities BNY Mellon Emerging Markets Fund 7% 5% to 15% Investment Grade Bonds Direct Investments BNY Mellon Short-Term U.S. Government Securities Fund BNY Mellon Intermediate Bond Fund Dreyfus Inflation Adjusted Securities Fund 32% 20% to 55% High Yield Bonds Dreyfus High Yield Fund 2% 0% to 10% Emerging Markets Debt Dreyfus Emerging Markets Debt Local Currency Fund Unaffiliated Investment Company 2% 0% to 10% Diversifying Strategies Unaffiliated Investment Companies 6% 0% to 20% Money Market Instruments Direct Investments 3% 0% to 10% The asset classes and the initial target weightings and ranges have been selected for investment over longer time periods based on the investment adviser’s expectation that the selected securities and underlying funds, in combination, will be appropriate to achieve the fund’s investment objective. The target weightings will deviate over the short term because of market movements and fund cash flows. If appreciation or depreciation in the value of selected securities or an underlying fund’s shares causes the percentage of the fund’s assets invested in an asset class to fall outside the applicable investment range, the investment adviser will consider whether to reallocate the fund’s assets, but is not required to do so. The investment adviser normally considers reallocating the fund’s investments at least quarterly, but may do so more often in response to market conditions. Any changes to the asset classes, underlying funds or the allocation weightings may be implemented over a reasonable period of time. The investment adviser has the discretion to change the asset classes, whether to invest directly in securities or through an underlying fund, and the target allocations and ranges, without shareholder approval or prior notice, when the investment adviser deems it appropriate. To the extent an underlying fund offers multiple classes of shares, the fund will purchase shares of the class with the lowest expense ratio and without a sales load or distribution and/or service fee. The fund, and certain of the underlying funds in which the fund may invest, may, but are not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes, foreign currencies and interest rates), forward contracts and swaps. The fund may use such derivatives as a substitute for investing directly in an underlying asset, to increase returns, to manage duration or interest rate risk or as part of a hedging strategy. Description of the Asset Classes The following describes the asset classes in which the fund currently intends to allocate its assets, directly and/or through investment in the underlying funds, which in turn may invest directly in securities as described below. Large Cap Equities The portion of the fund’s assets allocated to the large cap equities asset class normally is invested directly in the equity securities of companies with total market capitalizations of $5 billion or more at the time of purchase, or in underlying funds that generally focus on stocks of large-capitalization companies. Generally, these are established companies that are considered “known quantities.” Large-cap companies often have the resources to weather economic shifts, though they can be slower to innovate than small companies. In selecting large cap equity securities in which the fund invests directly, the investment adviser uses a proprietary computer model to identify and rank stocks within an industry or sector, based on several characteristics, including: • value , or how a stock is priced relative to its perceived intrinsic worth • growth , in this case the sustainability or growth of earnings • financial profile , which measures the financial health of the company Next, based on fundamental analysis, the investment adviser generally selects the most attractive of the higher ranked securities, drawing on a variety of sources, including internal as well as Wall Street research and company management. Finally, the investment adviser manages risk by diversifying across companies and industries, seeking to limit the potential adverse impact from any one stock or industry. The underlying funds in which the portion of the fund’s assets allocated to the large cap equities asset class may be invested currently include BNY Mellon Focused Equity Opportunities Fund, BNY Mellon U.S. Core Equity 130/30 Fund, and Dreyfus U.S. Equity Fund. BNY Mellon Focused Equity Opportunities Fund normally invests in approximately 25-30 companies that are considered by the investment adviser to be positioned for long-term earnings growth. This underlying fund’s portfolio manager monitors sector and security weightings and regularly evaluates the risk-adjusted returns to manage the risk profile of this underlying fund’s assets. This underlying fund may invest in the stocks of companies of any size, although it focuses on large cap companies. This underlying fund invests primarily in equity securities of U.S. issuers. BNY Mellon U.S. Core Equity 130/30 Fund focuses on growth and value stocks of large cap companies. This underlying fund takes both long and short positions in stocks chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. When this underlying fund takes a long position, it purchases the stock outright in anticipation of an increase in the market price of the stock. When this underlying fund takes a short position, it sells at the current market price a stock it has borrowed in anticipation of a decline in the market price of the stock. Normally, up to 130% of this underlying fund’s assets will be in long positions in stocks and securities with equity-like characteristics, and approximately 30% of the underlying fund’s assets will be in short positions. Dreyfus U.S. Equity Fund invests primarily in equity securities of companies located in the United States of any market capitalization, although it focuses on large cap companies. This underlying fund seeks investment opportunities in companies with fundamental strengths that indicate the potential for sustainable growth. The approach of this underlying fund’s portfolio managers is anchored to stock selection, building a portfolio from the bottom up through extensive fundamental research. Market capitalization and sector allocations are results of, not part of, the investment process. Small Cap and Mid Cap Equities The portion of the fund’s assets allocated to the small cap and mid cap equities asset class normally is invested in underlying funds that generally focus on stocks of small- or mid-capitalization companies. Small cap companies generally are new and often entrepreneurial companies. Small cap companies can, if successful, grow faster than large cap companies and typically use profits for expansion rather than for paying dividends. Their share prices are more volatile than those of larger companies. Small companies fail more often. Mid cap companies generally are established companies that may not be well known. Mid cap companies may lack the resources to weather economic shifts, though they can be faster to innovate than large companies. The underlying funds in which the portion of the fund’s assets allocated to the small cap and mid cap equities asset class may be invested currently include BNY Mellon Mid Cap Stock Fund, BNY Mellon Small/Mid Cap Fund, BNY Mellon Small Cap Stock Fund, Dreyfus Select Managers Small Cap Value Fund, and Dreyfus Select Managers Small Cap Growth Fund. BNY Mellon Mid Cap Stock Fund normally invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. This underlying fund’s investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics generally similar to those of the Standard & Poor’s ® MidCap 400 Index (S&P MidCap 400). The S&P MidCap 400 is an unmanaged, market capitalization-weighted index that measures the performance of 400 medium-capitalization stocks representing all major industries in the mid cap range of the U.S. stock market. The stocks comprising the S&P MidCap 400 have market capitalizations generally ranging between $500 million and $7 billion. BNY Mellon Small/Mid Cap Fund normally invests in equity securities of companies with total market capitalizations of between $200 million and $7 billion at the time of investment. This underlying fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. This underlying fund’s investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics generally similar to those of the Russell 2500™ Index (Russell 2500). The Russell 2500 is an unmanaged index designed to track the performance of small- to mid-cap U.S. stocks. BNY Mellon Small Cap Stock Fund normally invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. This underlying fund’s investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics generally similar to those of the Standard & Poor’s ® SmallCap 600 Index (S&P SmallCap 600). The S&P SmallCap 600 is an unmanaged, market capitalization-weighted index that measures the performance of 600 small-capitalization stocks representing all major industries in the small cap range of the U.S. stock market. The stocks comprising the S&P SmallCap 600 have market capitalizations generally ranging between $50 million and $3 billion. Dreyfus Select Managers Small Cap Value Fund normally invests in equity securities of companies with market capitalizations that fall within the range of companies in the Russell 2000 Value Index ® at the time of purchase. As of August 31, 2011, the market capitalization of the largest company in the Russell 2000 Value Index was $2.808 billion, and the weighted average and median market capitalizations of the Russell 2000 Value Index were $1.024 billion and $415 million, respectively. This underlying fund uses a “multi-manager” approach by selecting one or more sub-investment advisers to manage its assets. This underlying fund may hire, terminate or replace sub-investment advisers and modify material terms and conditions of sub-investment advisory arrangements without shareholder approval. This underlying fund’s assets are currently allocated among five unaffiliated sub-investment advisers, each of which acts independently of the others and uses its own methodology to select portfolio investments. Dreyfus Select Managers Small Cap Growth Fund normally invests in equity securities of companies with market capitalizations that fall within the range of companies in the Russell 2000 Growth Index ® at the time of purchase. As of August 31, 2011, the market capitalization of the largest company in the Russell 2000 Growth Index was $3.193 billion, and the weighted average and median market capitalizations of the Russell 2000 Growth Index were $1.314 billion and $540 million, respectively. This underlying fund’s portfolio is constructed so as to have a growth tilt. This underlying fund uses a “multi-manager” approach by selecting one or more sub-investment advisers to manage its assets. This underlying fund may hire, terminate or replace sub-investment advisers and modify material terms and conditions of sub-investment advisory arrangements without shareholder approval. This underlying fund’s assets are currently allocated among five unaffiliated sub-investment advisers, each of which acts independently of the others and uses its own methodology to select portfolio investments. Developed International and Global Equities The portion of the fund’s assets allocated to the developed international and global equities asset class normally is invested in underlying funds that generally invest in equity securities of companies located in the developed markets, such as Canada, Japan, Australia, Hong Kong, Western Europe and, to a limited extent for global underlying funds, the United States. The underlying funds in which the portion of the fund’s assets allocated to the developed international and global equities asset class may be invested currently include BNY Mellon International Fund, Dreyfus/Newton International Equity Fund, Global Stock Fund (Dreyfus), and Dreyfus Global Real Estate Securities Fund. BNY Mellon International Fund invests primarily in equity securities of foreign issuers. This underlying fund allocates its assets between a core investment style and a value investment style at the discretion of its investment adviser. This underlying fund is not managed to a specific target allocation between these investment styles. However, under normal market conditions, at least 30% of its assets will be invested in each of the core and value investment styles. Though not specifically limited, this underlying fund ordinarily will invest the portion of its assets allocated to the core investment style in a broad range of (and in any case at least five different) countries, and will invest the portion of its assets allocated to the value investment style in at least ten foreign countries. Dreyfus/Newton International Equity Fund invests primarily in equity securities of foreign companies and depositary receipts evidencing ownership of such securities. At least 75% of this underlying fund’s net assets is invested in countries represented in the Morgan Stanley Capital International Europe, Australasia and the Far East (MSCI EAFE
